Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
This is in response to the amendments filed on March 12, 2021 in which claims 1-6, 9, 11-16, 18-19, 21, 23-28 are pending, of which claims 7-8, 10, 17, 20, and 22 were cancelled, claims 1 and 5 were amended, and claims 23-28 were added.

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. 
	Applicants 1st Argument: In particular, Applicants respectfully submit that the examiner appears to have erred in overlooking the requirement for the sealing member to be continuous. More specifically, Martin discloses a two-piece CBRN garment and teaches the skilled person to close the jacket portion of the CBRN garment with a zipper 32, and to extend the zipper 32 all the way through the hood portion and the seal 46. Applicants respectfully submit it is inherent that the zipper 32 passes through the seal 46 to avoid damage to the seal 46, since otherwise the seal 46 would be the only part 9 MA 164-001 M06.docxlonger function as a seal as intended. Thus, Applicants respectfully submit that Martin does not disclose continuous sealing member around the circumference of the aperture, rather it discloses one which is broken.

Examiners Response: Examiner respectfully disagrees with the applicants option regarding “it is inherent that the zipper 32 passes through the seal 46 to avoid damage to the seal 46”. Nowhere in the specification of Martin does it state the zipper breaks the seal. 
MPEP 1.84(k) states “(k) Scale. The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. Indications such as "actual size" or "scale 1/2" on the drawings are not permitted since these lose their meaning with reproduction in a different format.” 
Because of this reasoning, drawings are shown as enlarged. One of ordinary skill in the art would recognize there is a space between the zipper and sealing member in Martin. If the zipper broke the seal then invention would be inoperable. 
In addition, examiner explains below how the added limitations are disclosed by Martin, and Martin in view of Hockmeyer.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “further sealing member (claim 5)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
further sealing member (claim 5),
(claims 23 and 24), 
the at least one releasable fastener extends only around a neck region of the sealable hood portion and does not extend into the hood portion (claim 25), 
the front portion of the sealable hood portion is uninterrupted beneath the continuous sealing member (claim 28).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it recites the limitation "sealing member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is referring to the “sealing member” introduced in claim 1 or the “further sealing member” in claim 5. Examiner assumes applicant is referring to the “further sealing member”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 2, 5, 6, 11-16, 21, and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin (US PG Pub. 2012/0174296).
	Regarding claim 1, Martin discloses a personal protection garment (10, Fig. 1-4) comprising a sealable hood portion (28, Fig. 1), wherein 
	the sealable hood portion (28) comprises: 
		a face aperture (44) positioned at a front portion of the sealable hood portion (28) and that is configured to permit a user to see outwardly during use of the personal protection garment and the sealable hood portion (“configured to…portion” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); and 
		a continuous sealing member (46) around a circumference of the face aperture (see Fig. below), and wherein the continuous sealing member (46) is configured to seal with a head gear being worn by the user and to prevent entry of fluids into the sealable hood portion (Par. 0043, Lines: 1-8, “configured to…portion” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); and wherein
(28) is attached to the garment (10) by way of at least one releasable fastener (Par. 0039, Lines: 1-6 and Par. 0040, Lines: 6-9, examiner notes because element 52 fastens the hood to the body, the hood has a releasable fastener not shown, examiner notes element 52 is shown in Fig. 4).  

    PNG
    media_image1.png
    423
    650
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

	Regarding claim 2, Martin discloses a face mask portion (see Fig. above) configured to seal the face aperture in the hood portion (Par. 0043, Lines: 3-8, “configured to…portion” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

	Regarding claim 5, Martin discloses the face mask portion (see Fig. above) comprises a further sealing member (examiner has interpreted the “further sealing member” to be “a part of the sealing member that’s the furthest away from the hood”. Since element 46 is between the hood and face mask portion, the “further sealing member” is the part of the seal that adheres to the face mask portion), (Par. 0043, Lines: 1-4, “configured to…versa” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

	Regarding claim 6, Martin discloses the hood is permanently attached or integrated to a jacket portion of the personal protection garment (Par. 0038, Lines: 1-4, examiner notes the term “integrate” has been broadly interpreted to mean: “to connect or combine two or more things so that together they form an effective unit or system” as stated by MacMillan Dictionary. Since the hood, 28, is separate from the jacket, 13, the hood would be integrated to the jacket portion through the releasable attachment means, 52, Fig. 1 and 4).
	Regarding claim 11, Martin discloses a secondary releasable fastener (34, Fig. 1) between ends of the releasable fastener (see Fig above).  

	Regarding claim 12, Martin discloses the hood portion is removed by undoing the releasable fastener and detaching the hood portion, and pulling the hood portion forward over his face from the rear of his head to the face (“is removed…head to the face” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 13, Martin discloses a filtering fabric layer (Par. 0016, Lines: 2-4) configured to filter pollutants from the atmosphere (Par. 0018, Lines: 1-9, “configured to…atmosphere” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

	Regarding claim 14, Martin discloses the filtering fabric layer comprises one or more of: carbon (Par. 0020, Lines: 8-10).
	
	Regarding claim 15, Martin disclose a layered or laminate material (Par. 0020, Lines: 16-17) and wherein one of the layers or laminae comprises one or more of said activated carbon layer, activated carbon particles and activated carbon coating(s) (Par. 0020, Lines: 8-10).

	Regarding claim 16, Martin discloses a gas impermeable material, a liquid impermeable material (Par. 0020, Lines: 1-6). 

	Regarding claim 21, Martin discloses the at least one releasable fastener (Par. 0039, Lines: 1-6 and Par. 0040, Lines: 6-9, examiner notes because element 52 fastens the hood to the body, the hood has a releasable fastener not shown, Fig. 4) extends from a first position on a chest of the garment (see Fig. above), around the shoulders of the garment away from the neck and to a second position on the chest of the garment (see Fig. above, examiner notes the limitation is shown in the annotated figure above).  

	Regarding claim 23, Martin discloses the at least one releasable fastener (Par. 0039, Lines: 1-6 and Par. 0040, Lines: 6-9, examiner notes because element 52 fastens the hood to the body, the hood has a releasable fastener not shown, examiner notes element 52 is shown in Fig. 4) is spaced apart from and does not extend up to the face aperture (44, examiner notes the at least one releasable fastener, which would be around the collar of the hood, see annotated Fig. 1 below, are only around the hood; not the face aperture).  

    PNG
    media_image2.png
    327
    461
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated

	Regarding claim 24, Martin discloses the at least one releasable fastener (Par. 0039, Lines: 1-6 and Par. 0040, Lines: 6-9, examiner notes because element 52 fastens the hood to the body, the hood has a releasable fastener not shown, examiner notes element 52 is shown in Fig. 4) is spaced apart from and does not extend up to the face aperture (44, examiner notes the at least one releasable fastener, which would be around the collar of the hood, see annotated Fig. 1 above, are only around the hood; not the face aperture).  

	Regarding claim 25, Martin discloses the at least one releasable fastener (Par. 0039, Lines: 1-6 and Par. 0040, Lines: 6-9, examiner notes because element 52 fastens the hood to the body, the hood has a releasable fastener not shown, examiner notes element 52 is shown in Fig. 4) extends only around a neck region of the sealable hood portion (see annotated Fig. 1 above) and does not extend into the hood portion (28, examiner notes the at least one releasable fastener, which would be around the collar of the hood, see annotated Fig. 1 above, are only around the hood; not the hood portion).   

	Regarding claim 26, Martin discloses the front portion of the sealable hood portion (see annotated Fig. 1 above) extends continuously around the continuous sealing member (46, examiner notes the front portion is shown as extending continuously around the continuous sealing member).  

	Regarding claim 27, Martin discloses the sealable hood portion (28) comprises a continuous panel (see annotated Fig. 1 above) between the continuous sealing member (46) and the at least one releasable fastener (Par. 0039, Lines: 1-6 and Par. 0040, Lines: 6-9, examiner notes because element 52 fastens the hood to the body, the hood has a releasable fastener not shown, examiner notes element 52 is shown in Fig. 4).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Humbrecht (US Patent 5,713,077).
	Regarding claim 3, Martin discloses the invention substantially as claimed above.
	Martin does not disclose the face mask portion is storable within the hood portion.  
	However, Humbrecht discloses yet another face mask attached to a hood, wherein Humbrecht teaches a face mask portion (29, Fig. 6a-7) is storable within the hood portion (13) when the face mask portion (29) is not in use (Col. 2, Lines: 41-43).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the hood portion disclosed by Martin, by making the face mask portion storable within the hood portion as taught by Humbrecht,  in order to protect the face mask portion from being damaged while not in-use.

	Regarding claim 4, Martin in view of Humbrecht disclose the face mask
(29, Fig. 6a-7 of Humbrecht) is storable above the wearer's head in use (Col.
2, Lines: 41-43, “storable above…use” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural
elements and therefore it is fully capable to perform the claimed function,
examiner notes the “pocket 21”, shown in Fig. 1, 4, and 5, is above the wearers
head. Because of this, the face mask portion would be stored above the wearer’s
head).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Lemoine (US Patent 5,357,635).
Regarding claim 9, Martin discloses the invention substantially as claimed above.
	Martin does not disclose a double-ended zip.
	However, Lemoine teaches yet another personal protection garment, wherein Lemoine teaches the releasable fastener (38, Fig. 1) comprises a double-ended zip with more than one zip pull (Col. 3, Lines: 55-58, examiner notes the “double-ended zip” is being interpreted as: two zippers. Because the citation states “two zippers 38” Lemoine does disclose a “double-ended zip with more than one zip pull”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the releasable fastener disclosed by Martin, by making it comprise a double-ended zip as taught by Lemoine,  in order to prevent the fastener from unintentionally uncoupling.

	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
	Regarding claims 18 and 19, Martin has been previously discussed, but what
Martin discloses will again be summarized below. Martin discloses a personal
protection garment, with a hood, and with releasable attachment means.
	Under the principles of anticipation, if a prior art device, in its normal and usual
operation, would obviously perform the method claimed, then the method claimed will
be considered to be anticipated by the prior art device. When the prior art device is the
same as a device described in the specification for carrying out the claimed method, it
can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hockmeyer (US Patent 4,473,614).
Regarding claim 28, Martin discloses the invention substantially as claimed above.
	Martin does not disclose the front portion of the sealable hood portion is uninterrupted beneath the continuous sealing member.
	However, Hockmeyer teaches yet another personal protection garment (Col. 2, Lines: 7-9), wherein Hockmeyer teaches a front portion of a sealable hood portion (see Fig. below-Fig. 1) is uninterrupted beneath a sealing member (Col. 5, Lines: 27-30, examiner notes element 14 is sealed to the eye-level opening, therefore there is a sealing member between hood, 5, and element 14. In addition, examiner notes hood, 5, is shown as “uninterrupted” in Fig. 1 and 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the hood portion as disclosed by Martin, by using a hood portion that is uninterrupted as taught by Hockmeyer, in order to prevent harmful environmental elements from getting into the wearers hood.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732     

/KHALED ANNIS/Primary Examiner, Art Unit 3732